Arnold, J.,
delivered the opinion of the court.
Appellant was convicted of arson in the Circuit Court of Panola County and sentenced to seven years’ imprisonment in the penitentiary. The evidence in the case was circumstantial and conflicting. Twelve witnesses were examined at the trial, seven for the State and five for the appellant. Appellant was represented by two counsel. After the instructions to the jury were settled and before the argument commenced, the court limited the time for the argument of counsel to the jury to one hour on each side, to which .appellant excepted. This action of the court is assigned for error, and it is the only assignment that need be noticed.
The constitution of the State provides that “in all criminal prosecutions the accused shall have a right to be heard by himself or counsel, or both.” This right is of inestimable value, not only to the accused, but to the administration of public justice. Under similar constitutional provisions, it may be regarded as settled law in American courts that any abridgment of this right which deprives the accused on trial of the time necessary to make his defense, fully and fairly, is an error, for which a new trial will be granted. Cooley on Const. Lim. 336; The State v. Hoyt, 47 Conn. 518 ; The State v. Page, 21 Mo. 257 ; The State v. Linney, 52 Mo. 40; Lynch v. The State, 9 Ind. 511; White et al. v. The People, 90 Ill. 117; The People v. Keenan, 13 Cal. 581; Weaver v. The State, 24 Ohio St. 584; Dill v. The State, 34 Ohio St. 617; Bowen v. The State, 3 Tex. App. 617; Williams v. The State, 60 Ga. 367 ; Hunt v. The State, 49 Ga. 255 ; The State v. Collins et al., 70 N. C. 241; Word v. Commonwealth, 3 Leigh 743; The State v. Riddle, 20 Kan. 711.
But the right of the accused to be heard is no more generally *315recognized or sustained by authority, than the power of courts to prevent abuse by limiting argument within reasonable bounds, in criminal as well as in civil cases. Authorities supra and Freligh v. Ames, 31 Mo. 253; Dobbins v. Oswalt, 20 Ark. 619; Musselman v. Pratt, 44 Ind. 126.
The right to be heard exists, and it cannot be denied, but intolerable evils might result and the very purposes for which courts of justice were instituted might be defeated if no limitation could be imposed on the freedom of speech in this behalf. Judicial authority may be, and should be, asserted to prevent abuse in this respect, but to limit the argument of counsel for the defense in a criminal prosecution is a matter of great delicacy, and should be done with the utmost prudence and caution. It would always be safer in such case to err on the side of liberality than to take the hazard of doing injustice. Limitations on the argument of counsel which might be comparatively harmless and be approved in the trial of civil causes and minor offenses, might be extremely dangerous and be condemned in the trial of grave criminal charges. "When the time for the argument of counsel to the jury is restricted by the court, it should be very clear that the right of the accused be heard has not been essentially impaired, and that an opportunity for making full and complete defense on the whole case has not been denied. What time Avould be necessary or reasonable for this purpose would depend, to a great extent, upon the character and circumstances of the particular case."
In Lee v. The State, 51 Miss. 566, the prisoner was charged with felony, and the argument of counsel to the jury was limited by the court to fifteen minutes for the State and thirty minutes for the defense. We find no other case in America, at least, where a similar limitation on a trial for such offense has been sanctioned. In The State v. Page, 21 Mo. 257, defendant’s counsel was limited to fifteen minutes for argument to the jury, and on appeal this was sustained, by a divided court, in an opinion conspicuous for the classical learning displayed on the subject, but the defendant was charged in that case with only a-petfy offense.
We cannot follow Lee v. The State, supra, or recognize it as *316authority on the point involved, in this case. We doubt if the time allowed appellant for making his defense before the jury was sufficient, under the circumstances shown by the record, and for this reason

The judgment below is reversed and the cause remanded for a new trial.